Case 4:20-cv-00317-SDJ-CAN Document 22 Filed 11/23/20 Page 1 of 2 PageID #: 303




                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

  SAMUEL E. THOMAS                         §
                                           §
  v.                                       §    CIVIL CASE NO. 4:20-CV-317-SDJ
                                           §
  PORTFOLIO RECOVERY                       §
  ASSOCIATES, LLC                          §

            MEMORANDUM ADOPTING THE REPORT AND
       RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the Report and Recommendation of the United

 States Magistrate Judge (“Report”), this matter having been referred to the

 Magistrate Judge pursuant to 28 U.S.C. § 636. On November 6, 2020, the report

 of the Magistrate Judge, (Dkt. #21), was entered containing proposed findings of

 fact and recommendations that Plaintiff Samuel E. Thomas’s Motion to Dismiss

 Complaint with Prejudice (Dkt. #14) be granted, and Defendant Portfolio Recovery

 Associates, LLC’s Motion for Sanctions (Dkt. #17) be denied. Having assessed the

 Report, and no    objections   thereto   having   been   timely   filed,   the   Court

 determines that the Magistrate Judge’s Report should be adopted.

       It is therefore ORDERED that that Plaintiff Samuel E. Thomas’s Motion to

 Dismiss Complaint with Prejudice, (Dkt. #14), is GRANTED.            All of Plaintiff

 Samuel E. Thomas’s claims are DISMISSED WITH PREJUDICE.

       It is further ORDERED that Defendant Portfolio Recovery Associates, LLC’s

 Motion for Sanctions, (Dkt. #17), is DENIED.




                                          -1-
Case 4:20-cv-00317-SDJ-CAN Document 22 Filed 11/23/20 Page 2 of 2 PageID #: 304




       All other relief not expressly granted is DENIED.

       The Clerk is directed to CLOSE this civil action.

         So ORDERED and SIGNED this 23rd day of November, 2020.




                                                   ____________________________________
                                                   SEAN D. JORDAN
                                                   UNITED STATES DISTRICT JUDGE




                                         -2-
